
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3


TERMS AND CONDITIONS OF
PERFORMANCE SHARE AWARDS ISSUED PURSUANT TO DEFERRED STOCK PROVISIONS OF
THE IHOP CORP. 2001 STOCK INCENTIVE PLAN


1.    ESTABLISHMENT OF THE TERMS AND CONDITIONS OF PERFORMANCE SHARE AWARDS
ISSUED PURSUANT TO DEFERRED STOCK PROVISIONS OF THE IHOP CORP. 2001 STOCK
INCENTIVE PLAN AND DEFINITIONS.

(a)    The following Performance Share Awards Terms and Conditions (the "Terms
and Conditions") was established by the Board of Directors of IHOP Corp. (the
"Company") on February 24, 2004, pursuant to the Company's 2001 Stock Incentive
Plan. The Performance Share Awards Terms and Conditions is intended to govern
the Terms and Conditions of Deferred Stock (as defined in the Company's 2001
Stock Incentive Plan, also referred to herein as Performance Shares) to be
awarded hereunder.(1) The initial Performance Cycle under the Performance Share
Awards granted hereunder commenced as of January 1, 2004.    Any capitalized
terms not defined herein shall have the meaning set forth in the Company's 2001
Stock Incentive Plan. In the event of a conflict between the provisions of the
Company's 2001 Stock Incentive Plan and these Terms and Conditions, the
provisions of the Company's 2001 Stock Incentive Plan shall prevail.

(1)For the avoidance of confusion or doubt, grantees of awards under the Terms
and Conditions shall be treated as holders of Deferred Stock under the Company's
2001 Stock Incentive Plan and shall not be treated as holders of Restricted
Stock or Performance Shares (each as defined in the Company's 2001 Stock
Incentive Plan).

(b)    For purposes of these Terms and Conditions, the terms listed below shall
have the following meanings:

(1)Earned Award refers to the number of Performance Shares actually earned for a
Performance Cycle under these Terms and Conditions.

(2)Net Cash Flow from Operating Activities refers to the aggregate 3-year net
cash flow from the consolidating operating activities of the Company for the
Performance Cycle.

(3)Participant refers to a recipient of a Target Award.

(4)Peer Restaurants refers to the group of restaurants and restaurant holding
companies designated by the Committee for use in comparing IHOP Corp.'s
performance for purposes of this Terms and Conditions. From time to time, the
Committee may deem it necessary to revise the composition of the Peer
Restaurants.

(5)Performance Cycle refers to a period of time consisting of three consecutive
fiscal years.

(6)Performance Share refers to an award unit.

(7)Performance Shares Award Agreement refers to a written agreement between IHOP
Corp. and a Participant with respect to a Target Award.

(8)Stock Option Plan refers to the IHOP Corp. 2001 Stock Incentive Plan.

(9)Target Award refers to a Performance Share grant made pursuant to these Terms
and Conditions.

(10)Total Shareholder Return refers to the change in value of the Company's
common stock over a Performance Cycle, plus dividends paid over such Performance
Cycle, expressed as a percentage of the closing price of the Company's common
stock on the business day prior to the first day of the Performance Cycle.

--------------------------------------------------------------------------------





2.    ADMINISTRATION OF THE TERMS AND CONDITIONS.

(a)    The Terms and Conditions shall be administered by the Committee.

(b)    The Committee shall meet at such times and places and upon such notice as
the Committee's Chairperson determines. A majority of the Committee shall
constitute a quorum. Any acts by the Committee may be taken at any duly noticed
meeting at which a quorum is present and shall be by majority vote of those
members entitled to vote or, if in writing, by unanimous written consent.

(c)    The Committee shall determine which Eligible Employees of IHOP Corp. or
its subsidiaries shall be granted awards under these Terms and Conditions, the
timing of such awards, the terms thereof and the number of Performance Shares
subject to each award.

(d)    The Committee shall have the sole authority, in its absolute discretion,
to adopt, amend and rescind such rules and regulations as, in its opinion, may
be advisable in the administration of these Terms and Conditions, to construe
and interpret these Terms and Conditions, its rules and regulations, and the
instruments evidencing awards granted under these Terms and Conditions, and to
make all other determinations deemed necessary or advisable for the
administration of these Terms and Conditions. All decisions, determinations and
interpretations of the Committee shall be binding on all Participants.

3.    PERFORMANCE SHARES SUBJECT TO THESE TERMS AND CONDITIONS.

(a)    Target Awards may be granted under these Terms and Conditions to
Participants for an aggregate of not more than 600,000 Performance Shares.
Performance Shares that are forfeited shall again be available for Target Awards
under the Stock Option Plan. In the event that the number of shares of Common
Stock available for grant under the Stock Option Plan is not sufficient to
accommodate the Earned Awards, then the remaining shares of Common Stock
available for Earned Awards shall be granted to Participants on a pro-rata
basis. No further grants shall be made until such time, if any, as additional
shares of Common Stock become available for grant under the Stock Option Plan
through action of the Board and/or the stockholders of the Company to increase
the number of shares of Common Stock that may be issued under the Stock Option
Plan or through cancellation or expiration of awards previously granted
hereunder.

4.    PERFORMANCE CYCLES.

        A new Performance Cycle begins at the start of each Company fiscal year
and continues until the end of the third consecutive fiscal year.

5.    TARGET AWARD.

        Each Participant will be granted a Target Award at the beginning of each
Performance Cycle. The size of the Target Award (i.e., the number of Performance
Shares granted) will be based on position level, desired pay positioning, other
long-term incentive grants, and any other considerations deemed pertinent by the
Committee. Participants may earn from zero times to one and one-half times the
Target Award based on IHOP Corp.'s performance, as described in Section 6. At
the Committee's direction, the Company's Director of Compensation, Benefits and
HRIS will prepare a "Performance Shares Award Agreement" evidencing the amount
and terms of such Participant's Target Award.

2

--------------------------------------------------------------------------------




6.    PERFORMANCE MEASUREMENT AND EARNING OF AWARDS

        Performance Shares are earned based on both Net Cash Flow From Operating
Activities and the Company's Total Shareholder Return relative to the Peer
Restaurants during the respective Performance Cycle, stated as a percentile
ranking where 100% represents the best performing Peer and 0% represents the
worst performing Peer. At the beginning of each Performance Cycle, the Committee
shall establish the specific performance measure or measures to be used and the
schedule for calculating the number of Performance Shares (as a multiple of the
Target Award) actually earned. Participants will earn Performance Shares only
upon the attainment of the performance goals established by the Committee.

7.    EXTRAORDINARY EVENTS

        If extraordinary events occur during a Performance Cycle which alter the
basis upon which the performance measurement(s) is calculated, such calculation
may be adjusted, with the Committee's approval, to exclude the effect of these
events. Events warranting such action may include, but are not limited to, major
acquisitions or divestitures, significant changes in accounting practices, or a
recapitalization of the Company. Notwithstanding the foregoing, the Committee
shall not have the discretion to increase the amount of compensation payable
that would otherwise be due upon attainment of the goals.

8.    VALUE AND PAYMENT OF EARNED AWARDS.

        The value payable to a Participant shall equal the Earned Award and will
paid as follows:

(i)One-half of the earned award will be in the form of Common Shares of IHOP
Corp. stock, issued under the Stock Option Plan; and

(ii)One-half will be in the form of a cash payment, less applicable withholding
taxes. The cash payment will be based on one-half of the Earned Award multiplied
by the Closing Price of IHOP Corp. stock on the last day of the Performance
Cycle.

(iii)The stock and cash payments shall be made within 90 days following the end
of the Performance Cycle or deposited to the Participant's account if deferred
under a Company-sponsored deferral plan.

9.    TERMINATION OF EMPLOYMENT

        Termination of employment with the Company or its Subsidiaries prior to
the end of the Performance Cycle for any reason (whether voluntary or
involuntary) shall result in forfeiture of all opportunity to receive an Earned
Award under these Terms and Conditions, subject to the following exceptions. In
the event of termination by reason of death, Disability, or Retirement, the
Participant (or the Participant's beneficiary or estate in the event of death)
will be eligible to receive a pro-rata Earned Award based on the time employed
during the Performance Cycle, rounded to the nearest complete month. Payment of
pro-rata Earned Awards shall be governed by all other applicable provisions of
these Terms and Conditions.

        Notwithstanding these or any other provisions of these Terms and
Conditions, the Committee may, in its sole discretion, authorize continued
participation, pro-ration, or early distribution (or a combination thereof) of
Earned Awards which would otherwise be forfeited.

3

--------------------------------------------------------------------------------





QuickLinks


TERMS AND CONDITIONS OF PERFORMANCE SHARE AWARDS ISSUED PURSUANT TO DEFERRED
STOCK PROVISIONS OF THE IHOP CORP. 2001 STOCK INCENTIVE PLAN
